Citation Nr: 0510246	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Parsonage-Turner's 
Syndrome (a.k.a. bilateral diaphragmatic paralysis), to 
include as due to exposure to herbicides in service.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2002, wherein service connection for Parsonage-
Turner's syndrome was denied.      

This claim was previously before the Board in September 2003 
at which time the Board remanded the claim for further 
development.  The requested development has been completed 
and the case has since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

3.  There is competent evidence of a current diagnosis of 
Parsonage-Turner's Syndrome.

4.  Parsonage-Turner's Syndrome has not been recognized by VA 
as being etiologically related to exposure to herbicide 
agents used in Vietnam.

5.  There is no evidence of Parsonage-Turner's Syndrome in 
service, or within one year after service, and no competent 
evidence linking the veteran's Parsonage-Turner's Syndrome 
with his period of service, to include exposure to herbicide 
agents.


CONCLUSION OF LAW

Parsonage-Turner's Syndrome was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in February 2002, the RO advised the veteran 
of the enactment of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The October 2002 statement of the case (SOC) and December 
2004 supplemental statement of the case (SSOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  These 
documents specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  They also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains all private medical records as 
identified and authorized by the veteran, service medical 
records and personnel records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if an organic disease of the 
nervous system became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f) (West 2002).  Furthermore, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic 
leukemia was added to this list of presumptive diseases in 
October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for Parsonage-
Turner's Syndrome on a presumptive basis.  38 U.S.C.A. 
§ 5107(b).  First, there is no evidence of a neurological 
disorder within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  The earliest evidence of neurological 
problems is a letter dated in April 1978, two years after 
service, at which time the veteran was seen for 
electrodiagnostic studies due to a history of right upper 
extremity discomfort.  The veteran was not actually diagnosed 
with Parsonage-Turner's Syndrome until early February 1988.  
Second, even though the veteran served in the Republic of 
Vietnam during the Vietnam era and is therefore presumed to 
have been exposed to Agent Orange during service, the Board 
observes that Parsonage-Turner's Syndrome is not listed among 
the disorders for which a presumption based on herbicide 
exposure is warranted under section 3.309(e).  Furthermore, 
the veteran's Parsonage-Turner's Syndrome does not meet the 
definition of "acute and subacute peripheral neuropathy, " 
because while Parsonage-Turner's Syndrome is an acute 
inflammatory brachial neuropathy, the veteran's disorder did 
not appear within weeks or months of exposure to an herbicide 
agent, and did not resolve within two years of the date of 
onset.   

Finally, this claim is denied on a direct basis.  The 
veteran's service medical records are silent as to any 
complaint or diagnosis of Parsonage-Turner's Syndrome, or 
even associated symptomatology.  As was stated earlier, he 
was not diagnosed with the disorder until 1988, more than 10 
years after his separation from service.  While there is 
evidence that the veteran was seen for electrodiagnostic 
studies of his right upper extremities in April 1978, there 
is no indication that the veteran's disorder was present 
until 1988.  Moreover, there is no competent evidence of 
record that links the veteran's Parsonage-Turner's Syndrome 
to any event in service, including the presumed herbicide 
exposure.

The veteran was afforded a VA examination in September 2004.  
The examiner found that the veteran's diagnosis of Parsonage-
Turner Syndrome was plausible given the shoulder pain and 
biceps reflex loss.  The examiner also explained that while 
acute bilateral loss of phrenic nerve function is unusual in 
Parsonage-Turner Syndrome, "it still fits better than any 
other diagnosis."  With regard to a correlation between this 
condition and the veteran's exposure to Agent Orange, the 
examiner  noted that a recent study suggests that exposure to 
high levels of Agent Orange can result in a distal symmetric 
polyneuropathy many years after exposure.  However, as the 
examiner explained, such a presentation is very different 
from what the veteran described, which is a very focal acute 
motor neuropathy.  The examiner further explained that the 
pathogenesis of Parsonage-Turner Syndrome is controversial, 
but most theories center on acute inflammatory etiologies, 
such as viral infection and autoimmune phenomena.  Based on 
the above analysis, the examiner concluded that the veteran's 
exposure to dioxins over 30 years ago was not a plausible 
cause of the veteran's acute phrenic nerve palsies, and thus 
found that it was less likely than not that the veteran's 
exposure to Agent Orange in service is related to his 
Parsonage-Turner Syndrome.  

The only other evidence in the claims folder that discusses a 
possible relationship between the veteran's disorder and his 
service is a letter dated in March 2001 from the veteran's 
private physician, Dr. Treon.  This letter shows that various 
tests at the Mayo Clinic failed to show any known etiology of 
the veteran's condition and further opines that this fact 
"leaves his [the veteran's] known exposure to Agent Orange 
from 1963 to 1973 highly suspect for his peripheral 
neuropathy and bilateral degeneration of his phrenic nerves 
with resulting paralysis of his diaphragms with respiratory 
compromise."  While this opinion shows that the veteran's 
exposure to Agent Orange makes his subsequent diagnosis of 
Parsonage-Turner Syndrome "highly suspect" it does not 
definitively opine whether the veteran's exposure to Agent 
Orange in service resulted in his subsequent neurological 
disorder.  As such, this letter is insufficient to establish 
a connection between the veteran's Parsonage-Turner Syndrome 
and his time in service.  Even though the veteran feels that 
his condition is related to herbicide exposure, he is a lay 
person without medical training or expertise, and is not 
qualified to offer opinions regarding the diagnosis or 
etiology of medical conditions.  Thus, his opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494-5.  Therefore, the preponderance 
of evidence is against service connection for Parsonage-
Turner Syndrome.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for Parsonage-Turner Syndrome is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


